Citation Nr: 1107425	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1976 to April 
1986 and from January 21, 2003, to January 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma denied a compensable rating for bilateral hearing loss.  
The Board observes that in an earlier rating decision in February 
2008, the RO in Muskogee, Oklahoma denied a compensable rating 
for bilateral hearing loss.  The Veteran did not appeal that 
decision, but instead filed a new increased rating claim in July 
2008.  In his August 2008 notice of disagreement, the Veteran 
only expressed agreement with the July 2008 rating decision.  
Therefore, the Board considers the July 2008 decision to be the 
rating decision on appeal.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge, but withdrew this hearing request in October 
2010.  The Veteran having withdrawn his hearing request, the 
Board will proceed to adjudicate his appeal based on the evidence 
of record.  See 38 C.F.R. § 20.704(e) (2010).


FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no 
worse than Level II hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in July 2008 complied with 
VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  Additionally, 
it notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the correspondence informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  The Veteran has not identified any additional 
pertinent medical records which have not been obtained and 
associated with the claims folder.  

Specifically, pertinent VA examinations with respect to the issue 
on appeal were obtained in February 2008 and February 2009.  
38 C.F.R. § 3.159(c)(4).  The Board observes that the February 
2008 examination was obtained with respect to an earlier 
increased rating claim adjudicated in February 2008.  
Nevertheless, because the current claim was filed in July 2008, 
evidence obtained at the February 2008 examination is still 
within the pertinent time period for adjudicating increased 
rating claims and will be considered when evaluating the 
Veteran's disability.  See Hazan v. Gober, 10 Vet. App. 511, 518, 
521-522 (1997) (in which the Court held that the Board is 
required to consider evidence about the status of the condition 
during the one-year period prior to application, even if such 
evidence was considered in a prior appeal).  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examinations obtained in this case are 
sufficient, as they considered all of the pertinent evidence of 
record, including the statements of the Veteran, and provided 
explanations for the opinions stated as well as the medical 
information necessary to apply the appropriate rating criteria.  
Thus, the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue adjudicated 
herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for initial rating 
and increased-rating claims when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
bilateral hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the results 
of puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To rate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level XI, 
for profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be based 
only on puretone threshold averages utilizing Table VIA, Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, 
which offers the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Exceptional 
patterns are those where the puretone thresholds at each of the 
four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  As can be seen below, the Veteran 
does not have an exceptional hearing loss pattern.  Therefore, 
the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran contends that he is entitled to a compensable rating 
for his service-connected bilateral hearing loss due to a 
worsening of his hearing and because it is a disability that he 
will have the remainder of his life.  The Board finds that the 
pertinent medical findings, as shown in the examinations 
conducted during the current appeal directly address the criteria 
under which this service-connected disability is evaluated and 
are, thus, more probative than the subjective evidence of 
complaints regarding the severity of the pertinent 
symptomatology.

The Veteran submitted the results of a private audiogram done in 
September 2007.  The Veteran's puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
10
60
LEFT
30
30
40
45
75

No speech audiometry results were reported.  The Board observes 
that an examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  As noted above, 
when an examiner certifies that use of the speech discrimination 
test is not appropriate because of, for example, inconsistent 
speech discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table VIA, 
Numeric Designation of Hearing Impairment Based Only on Puretone 
Threshold Average.  38 C.F.R. § 4.85(c).  Additionally, Table VIA 
is also used in cases of exceptional patterns of hearing loss are 
present.  There is nothing in the September 2007 audiogram 
results to indicate that the use of the speech discrimination 
test was not appropriate.  The Veteran also does not have an 
exceptional pattern of hearing loss.  Therefore, these results 
may not be used in evaluating the Veteran's bilateral hearing 
loss disability since it does not contain the results of a 
controlled speech discrimination test.  

The Board is cognizant of the Court's recent holding in Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) that pursuant 
to 38 U.S.C. § 5103A(a), when a private examination report 
"reasonably appears" to contain information necessary to 
properly decide a claim but is "unclear" or "not suitable for 
rating purposes," and the information reasonably contained in 
the report otherwise cannot be obtained, VA has a duty to either 
(1) ask the private examiner to clarify the report, (2) request 
that the claimant obtain the necessary information to clarify the 
report, or (3) explain why such clarification is not needed.  
However, the Court limited its holding "to those instances in 
which the missing information is relevant, factual, and 
objective-that is, not a matter of opinion-and where the missing 
evidence bears greatly on the probative value of the private 
examination report."  Savage v. Shinseki, No. 09-4406 (U.S. Vet. 
App. Jan. 4, 2011).  In this case, the Veteran's private 
audiogram does not fall within the purview of Savage, since 
nothing in the audiogram indicates that there is missing 
information that is relevant, factual, and objective.  

The Veteran was afforded a fee based audiological examination in 
February 2008.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
60
LEFT
25
30
40
60
70

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 88 percent in the right 
ear and 84 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, 
Table VI with regards to the Veteran's right ear, his puretone 
threshold average and speech discrimination score received a 
numeric designation of Level II.  Turning to the Veteran's left 
ear, the foregoing puretone threshold average and speech 
discrimination score also received a numeric designation of Level 
II.  Applying the numeric designations to 38 C.F.R. 4.85, Table 
VII, the Veteran was entitled to a noncompensable rating under DC 
6100.  Therefore, a compensable rating is not warranted based on 
these results.  

The Veteran was afforded a second fee based audiological 
examination in February 2009.  The Veteran's puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
55
LEFT
35
40
45
60
65

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the right 
ear and 88 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, 
Table VI with regards to the Veteran's right ear, his puretone 
threshold average and speech discrimination score received a 
numeric designation of Level I.  Turning to the Veteran's left 
ear, the foregoing puretone threshold average and speech 
discrimination score received a numeric designation of Level II.  
Applying the numeric designations to 38 C.F.R. 4.85, Table VII, 
the Veteran was entitled to a noncompensable rating under DC 
6100.  Therefore, a compensable rating is not warranted based on 
the results of the February 2009 examination.

Here, the Veteran has been awarded a noncompensable rating 
throughout the pendency of this appeal.  For the reasons set 
forth above, the evidence does not show that he is entitled to a 
compensable rating for bilateral hearing loss at any time during 
the current appeal period.  Therefore, his increased rating claim 
is denied.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that, even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran did not report functional impairment at 
either examination, although he did report functional impairment 
from his service-connected tinnitus at the February 2009 
examination.  To the extent that the examination reports do not 
include a discussion of the effects of the Veteran's bilateral 
hearing loss disability on occupational functioning and daily 
life, the Board finds no prejudice to the Veteran as a result of 
this omission because he has alleged no such prejudice.  
Moreover, the Veteran's statements throughout the pendency of 
this appeal do not show that the Veteran's bilateral hearing loss 
has resulted in marked interference with employment or activities 
of daily life.  Thus, any error on the part of the examiners in 
failing to address the effects of the Veteran's bilateral hearing 
loss disability on occupational functioning and daily life in the 
examination reports is harmless.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board acknowledges the Veteran's contention that he should be 
awarded a compensable rating because hearing loss is a disability 
that he will have the rest of his life and because his hearing 
has become progressively worse.  The Board notes, however, that 
hearing loss evaluations are determined by a mechanical 
application of the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  See, 
e.g., Acevedo-Escobar at 10.  As discussed in detail below, the 
evidence does not show that the rating schedule is inadequate to 
rate the Veteran's disability or that a referral for an 
extraschedular evaluation is necessary.  

The Board also acknowledges the Veteran's contention that he 
should be awarded special monthly compensation under 38 C.F.R. 
§ 3.350 for deafness in both ears.  Deafness-having absence of 
air and bone conduction-will be held to exist where examination 
in a VA authorized audiology clinic under current testing 
criteria shows bilateral hearing loss is equal to or greater than 
minimum bilateral hearing loss required for a maximum evaluation 
under the rating schedule.  38 C.F.R. § 3.350 (2010).  In this 
case, the examinations failed to show bilateral hearing loss 
equal to or greater than minimum bilateral hearing loss required 
for a maximum evaluation under the rating schedule.  Therefore, 
the evidence does not support the Veteran's contention that he 
should be awarded special monthly compensation for deafness in 
both ears.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's bilateral hearing loss warrants a 
compensable schedular rating at any time during the current 
appeal period.  The Board finds, therefore, that the evidence of 
record does not support the criteria required for a compensable 
schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the bilateral hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's bilateral hearing loss has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and a made claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected bilateral 
hearing loss.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to this 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


